Memorandum:
Petitioner commenced this CPLR article 78 proceeding seeking, inter alia, to annul the decision after a fair hearing that confirmed the determination of the Onondaga County Department of Social Services (DSS) denying his application on behalf of his father (decedent) for Medicaid benefits. During the pendency of this appeal, respondents Richard F. Daines, M.D., Commissioner, New York State Department of Health, and Elizabeth R. Berlin, Executive Deputy Commissioner, New York State Office of Temporary and Disability As*915sistance, advised this Court that the determination of DSS has been withdrawn and that DSS was directed to redetermine decedent’s eligibility for Medicaid benefits. Thereafter, petitioner’s counsel advised this Court that DSS determined that petitioner was eligible for Medicaid benefits. Thus, “ ‘petitioner has received all the relief to which he is entitled and is no longer aggrieved, [and] the proceeding is dismissed as moot’ ” (Matter of Mahagan v New York State Dept. of Health, 53 AD3d 1118, 1119 [2008]; see Matter of Wellman v Surles, 185 AD2d 464, 466 [1992]). Present — Smith, J.P., Fahey, Garni, Lindley and Gorski, JJ.